457 F.2d 879
79 L.R.R.M. (BNA) 3088, 67 Lab.Cas.  P 12,549
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.EAST TEXAS STEEL CASTINGS COMPANY, Inc., Respondent.
No. 71-3300 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
March 29, 1972.Rehearing Denied May 18, 1972.

Marcel Mallet-Prevost, Asst. Gen. Counsel, N.L.R.B., Washington, D. C., Elmer P. Davis, Director, Region 16, N.L.R.B., Fort Worth, Tex., Peter G. Nash, Gen. Counsel, Abigail Cooley Baskir, Edward N. Bomsey, Attys., N.L.R.B., for petitioner.
J. D. McLaughlin, of Fisher, McLaughlin & Harrison, Paris, Tex., for respondent.
Before BELL, DYER, and CLARK, Circuit Judges.
PER CURIAM:


1
We enforce the order of the Board in this matter.  We find ample support in the record for the conclusion that the employer refused to sign an agreement with the certified bargaining representative of the employees although agreement was reached as to the terms and the employer was requested to sign.  The trial examiner found apparent authority in counsel for the employer to negotiate the agreement and bind the employer therein.  The employer did not except to this finding by the trial examiner in seeking Board review and thus we will not now consider the contention of no authority. 29 U.S.C.A. Sec. 160(e).  See National Labor Relations Board v. Cheney California Lumber Company, 1946, 327 U.S. 385, 388-389, 66 S. Ct. 553, 90 L. Ed. 739.


2
All other contentions of the employer have been considered and are without merit.


3
Enforced.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409